Exhibit 10.2
THIRD AMENDMENT
THIRD AMENDMENT, dated as of July 24, 2020 (this "Amendment"), to the Term Loan
Agreement, dated as of October 23, 2015 (as amended, supplemented or otherwise
modified from time to time, the "Credit Agreement"), among Realogy Intermediate
Holdings LLC ("Holdings"), Realogy Group LLC (the "Borrower"), the several
lenders from time to time parties hereto (the "Lenders") and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the "Administrative
Agent").
W I T N E S S E T H:
WHEREAS, pursuant to Section 10.08 of the Credit Agreement, Holdings, the
Borrower, the Required Lenders and the Administrative Agent wish to amend the
Credit Agreement as set forth herein; and
WHEREAS, Holdings, the Borrower, the Required Lenders party hereto and the
Administrative Agent are willing to agree to this Amendment on the terms set
forth herein.
NOW THEREFORE, in consideration of the premises and mutual covenants hereinafter
set forth, the parties hereto agree as follows:
SECTION 1.Definitions. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.
SECTION 2.Amendments to Article VI of the Credit Agreement. Section 6.10 of the
Credit Agreement is hereby amended and restated its in entirety as follows:
Section 6.10. Senior Secured Leverage Ratio.
(a) Prior to the earlier of (x) the Covenant Relief Termination Date (as defined
in Section 6.10(e) below) and (y) the Early Termination Date (as defined in
Section 6.10(e) below):
(i) Permit the Senior Secured Leverage Ratio on the last day of any fiscal
quarter to exceed the ratio set forth below opposite such fiscal quarter:

Fiscal Quarter Ending
Senior Secured Leverage
Ratio
June 30, 2020 and before4.75 to 1.00September 30, 20206.50 to 1.00December 31,
20206.50 to 1.00March 31, 20216.50 to 1.00June 30, 20216.50 to 1.00September 30,
20215.50 to 1.00

(ii) The occurrence of any Specified Event (as defined in Section 6.10(e) below)
shall constitute a breach of this Section 6.10 and an Event of Default. Each
Loan Party agrees that it shall, after any Responsible Officer has knowledge
thereof, give prompt (but in any event by the date that is five Business Days
after



--------------------------------------------------------------------------------



any such Responsible Officer first has knowledge thereof) notice in writing to
the Administrative Agent of the occurrence of any Specified Event.
(b) Solely upon the Covenant Relief Termination Date and thereafter, permit the
Senior Secured Leverage Ratio on the last day of any fiscal quarter to exceed
the ratio set forth below opposite such fiscal quarter (such ratio, the
"Financial Covenant Level"); provided that for the two consecutive fiscal
quarters ended immediately following the closing of a Material Acquisition on or
after April 1, 2022 (including the fiscal quarter in which such Material
Acquisition occurs), the Financial Covenant Level shall be 5.25 to 1.00;
provided, however, that, immediately after any such two fiscal quarter period,
there shall be at least two consecutive fiscal quarters for which the Financial
Covenant Level shall be 4.75:1.00, regardless of any other Material
Acquisitions:

Fiscal Quarter Ending
Senior Secured Leverage
Ratio
September 30, 20215.50 to 1.00December 31, 20215.25 to 1.00March 31, 20225.00 to
1.00June 30, 2022 and thereafter4.75 to 1.00

(c) Solely upon the Early Termination Date and thereafter, permit the Senior
Secured Leverage Ratio on the last day of any fiscal quarter to exceed 4.75 to
1.00 (the "Financial Covenant Level"); provided that for the two consecutive
fiscal quarters ended immediately following the closing of a Material
Acquisition (including the fiscal quarter in which such Material Acquisition
occurs), the Financial Covenant Level shall be 5.25 to 1.00; provided, however,
that, immediately after any such two fiscal quarter period, there shall be at
least two consecutive fiscal quarters for which the Financial Covenant Level
shall be 4.75:1.00, regardless of any other Material Acquisitions.
(d) Solely for purposes of calculating actual compliance with this Section 6.10,
the following parenthetical shall be added after each reference to "discontinued
operations" in clause (ii) of the definition of "Consolidated Net Income":
"(in each case other than any asset, property or operation pending disposal,
abandonment, divesture and/or termination thereof)"
(e) The following terms used in this Section 6.10 shall have the meanings
specified below:
"Covenant Relief Termination Date" shall mean, so long as the Early Termination
Date has not occurred, the earlier of (x) the date of delivery of the
certificate of compliance pursuant to Section 5.04(c) of the Credit Agreement
for the fiscal quarter ending September 30, 2021 demonstrating compliance with
the Financial Performance Covenant as set forth in Section 6.10(a) and (y) the
date of delivery of the certificate of compliance pursuant to Section 5.04(c) of
the Credit Agreement demonstrating compliance with a Senior Secured Leverage
Ratio of 5.50 to 1.00 for the fiscal quarter ending June 30, 2021.



--------------------------------------------------------------------------------



"Early Termination Date" shall mean the date on which the Borrower delivers to
the Administrative Agent an irrevocable certificate of a Financial Officer of
the Borrower (similar in form to a certificate delivered pursuant to Section
5.04(c)) (i) stating that the Borrower elects for the financial covenant in
Section 6.10 to be governed by clause (c) thereof (instead of clause (a)
thereof) and (ii) certifying compliance with the Financial Performance Covenant
set forth in Section 6.10(c) for the most recently ended fiscal quarter for
which financial statements have been delivered pursuant to Section 5.04(a) or
5.04(b) and demonstrating such compliance in reasonable detail.
"Third Amendment" shall mean the Third Amendment, dated as of July 24, 2020
among Holdings, the Borrower, the Lenders party thereto and the Administrative
Agent.
"Third Amendment Effective Date" shall mean July 24, 2020.
"Specified Event" shall mean at any time on and after the Third Amendment
Effective Date and prior to the earlier of (x) the Covenant Relief Termination
Date and (y) the Early Termination Date, the occurrence of any of the following
events, circumstances or conditions, in any such case, except with respect to
such events, circumstances and conditions (if any) that the Required Lenders
expressly agree (in their sole discretion and in writing from time to time after
the Third Amendment Effective Date) shall not constitute a "Specified Event" for
purposes of this Section 6.10:
(a)the aggregate principal amount of Indebtedness (other than Permitted
Refinancing Indebtedness) incurred in reliance on Section 2.20, 6.01(gg) or
6.01(hh) exceeds $50,000,000;
(b)the aggregate principal amount of Indebtedness (other than Permitted
Refinancing Indebtedness) incurred in reliance on Section 6.01(i), together with
the Remaining Present Value of outstanding leases under Section 6.03, exceeds
$375,000,000;
(c)the aggregate principal amount of Indebtedness of Subsidiaries that are not
Loan Parties (other than Permitted Refinancing Indebtedness) incurred in
reliance on Section 6.01(s) exceeds $100,000,000;
(d)the aggregate principal amount of Indebtedness (other than Permitted
Refinancing Indebtedness) incurred in reliance on Section 6.01(x) exceeds
$100,000,000;
(e)the aggregate amount of Liens securing obligations incurred in reliance on
Section 6.02(i) exceeds $375,000,000;
(f)the aggregate amount of Liens securing obligations incurred in reliance on
Section 6.02(t) exceeds $100,000,000;
(g)the Remaining Present Value of outstanding leases entered into under Section
6.03, together with the aggregate principal amount of any Indebtedness (other
than Permitted Refinancing Indebtedness) incurred in reliance on Section
6.01(i), exceeds $375,000,000;



--------------------------------------------------------------------------------



(h)the aggregate amount of Investments made by the Borrower or a Loan Party in
Subsidiaries that are not Loan Parties in reliance on Section 6.04(b) exceeds
$100,000,000;
(i)the aggregate amount of Investments made in reliance on Section 6.04(j)
(other than Investments made in reliance on clauses (d) and (e) of the
definition of "Cumulative Credit") exceeds $50,000,000;
(j)the aggregate amount of Investments constituting Permitted Business
Acquisitions (which for the avoidance of doubt shall not include earn-outs or
other contingent acquisition consideration) made in reliance on Section 6.04(k)
exceeds $225,000,000, or the aggregate amount of Investments constituting
earn-outs or other contingent acquisition consideration in connection with
Permitted Business Acquisitions that occur on or after the Third Amendment
Effective Date made in reliance on Section 6.04(k) exceeds $22,500,000;
(k)the making of any Investments in Subsidiaries that are not Loan Parties in
reliance on Section 6.04(u);
(l)the aggregate amount of Investments made in reliance on Section 6.04(cc)
exceeds $100,000,000;
(m)the making of any Restricted Payments in reliance on Section 6.06(c), 6.06(e)
or 6.06(m);
(n)the aggregate amount of Restricted Payments made in reliance on Section
6.06(k) exceeds $10,000,000;
(o)the making of any payments or distributions in respect of Junior Financings
in reliance on Section 6.09(b)(i)(F), except for any such payment or
distribution made with the proceeds of Indebtedness incurred to Refinance any
notes issued by the Borrower;
(p)the making of any payments or distributions of all or any portion of any
Junior Financing in reliance on Section 6.09(b)(i)(H); and
(q)the making of any payments or distributions of all or any portion of any
Junior Financing in reliance on Section 6.09(b)(i)(I).
SECTION 3.Effectiveness. This Amendment shall become effective as of the date
(the "Third Amendment Effective Date") on which the following conditions have
been satisfied:
(a) The Administrative Agent (or its counsel) shall have received a duly
executed and completed counterpart hereof that bears the signature of (i) the
Borrower, (ii) Holdings, (iii) the Administrative Agent, and (iv) Lenders
constituting Required Lenders under the Credit Agreement.
(b) The Administrative Agent shall have received, for the account of each Lender
party hereto, a consent fee in an amount equal to 0.20% of the Term A Loans held
by such Lender



--------------------------------------------------------------------------------



immediately prior to the Third Amendment Effective Date, which consent fee shall
be earned, due and payable on, and subject to the occurrence of, the Third
Amendment Effective Date.
(c) No Event of Default or Default shall have occurred and be continuing.
(d) The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower, certifying on behalf of the Borrower that,
(i) after giving effect to this Amendment, the representations and warranties
set forth in the Loan Documents, as amended by this Amendment, are true and
correct in all material respects on and as of the Third Amendment Effective Date
as if made on and as of such date, except (A) to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties are true and correct in all material respects as
of such earlier date (other than the representations and warranties contained in
Section 3.18 of the Credit Agreement, which shall be true and correct in all
material respects as of the Third Amendment Effective Date)) and (B) that the
impacts of the COVID-19 pandemic on the business, assets, financial condition or
results of operation of the Holdings or any of its Restricted Subsidiaries,
taken as a whole, will be disregarded for purposes of determining whether a
Material Adverse Effect has occurred pursuant to Section 3.06 to the extent such
impacts have been (i) publicly disclosed by the Borrower in its securities
filings (including, without limitation, any Annual Report on Form 10-K,
Quarterly Report on Form 10-Q or Current Report on Form 8-K) prior to the Third
Amendment Effective Date or (ii) disclosed in any "Lender Presentation" (and/or
any supplements thereto) provided by the Borrower in connection with this
Amendment; provided that any representation or warranty that is qualified as to
"materiality", "Material Adverse Effect" or similar language shall be true and
correct in all respects, and (ii) no Default or Event of Default has occurred
and is continuing on the Third Amendment Effective Date after giving effect to
this Amendment.
SECTION 4.Representations and Warranties. The Borrower represents and warrants
to the Lenders and the Administrative Agent that as of the Third Amendment
Effective Date:
(a) this Amendment has been duly authorized, executed and delivered by it, and
this Amendment and the Credit Agreement constitute its valid and binding
obligation, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors' rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law;
(b) each of the representations and warranties set forth in Article III of the
Credit Agreement are true and correct in all material respects on and as of the
Third Amendment Effective Date with the same effect as though made on and as of
the Third Amendment Effective Date, except (i) to the extent such
representations and warranties expressly relate to an earlier date; provided
that any representation or warranty that is qualified as to "materiality",
"Material Adverse Effect" or similar language shall be true and correct in all
respects and (ii) that the impacts of the COVID-19 pandemic on the business,
assets, financial condition or results of operation of the Holdings or any of
its Restricted Subsidiaries, taken as a whole, will be disregarded for purposes
of determining whether a Material Adverse Effect has occurred pursuant to
Section 3.06 to the extent such impacts have been (i) publicly disclosed by the
Borrower in its securities filings (including, without limitation, any Annual
Report on Form 10-K, Quarterly Report on Form 10-Q or Current Report on Form
8-K) prior to the Third Amendment Effective Date or (ii) disclosed in any
"Lender Presentation" (and/or any supplements thereto) provided by the Borrower
in connection with this Amendment; and
(c)no Default or Event of Default shall have occurred and be continuing.



--------------------------------------------------------------------------------



SECTION 5.Effect of this Amendment.
(a) This Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders or the Administrative Agent under the Credit Agreement or any other Loan
Document, and except as expressly set forth herein, shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or of any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect.
(b) On and after the Third Amendment Effective Date, each reference in the
Credit Agreement to "this Agreement", "hereunder", "hereof", "herein", or words
of like import, and each reference to the Credit Agreement in any other Loan
Document shall be deemed a reference to the Credit Agreement as amended hereby.
This Amendment shall constitute a "Loan Document" for all purposes of the Credit
Agreement and the other Loan Documents.
SECTION 6.Reaffirmation. Holdings and the Borrower hereby confirm and agree, on
behalf of each of the Loan Parties, with respect to each Loan Document to which
such Loan Parties are party to, that (i) all of their obligations, liabilities
and indebtedness under such Loan Document shall remain in full force and effect
on a continuous basis regardless of the effectiveness of this Amendment and (ii)
all of the Liens and security interests created and arising under such Loan
Document remain in full force and effect on a continuous basis, and the
perfected status and priority of each such Lien and security interest continues
in full force and effect on a continuous basis, unimpaired, uninterrupted and
undischarged, regardless of the effectiveness of this Amendment, as collateral
security for its obligations, liabilities and indebtedness under the Credit
Agreement and related guarantees.
SECTION 7.General.
(a) GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK.
(b) Costs and Expenses. The Borrower agrees to reimburse the Administrative
Agent for its reasonable and documented out-of-pocket expenses in connection
with this Amendment, including the reasonable fees, charges and disbursements of
Simpson Thacher & Bartlett LLP, primary counsel for the Administrative Agent.
(c) Counterparts. This Amendment may be executed by one or more of the parties
to this Amendment on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment by email or
facsimile transmission (or other electronic transmission) shall be effective as
delivery of a manually executed counterpart hereof. The words "execution,"
"signed," "signature," and words of like import in this Amendment shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.



--------------------------------------------------------------------------------



(d) Headings. The headings of this Amendment are used for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.
[remainder of page intentionally left blank]






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
day and year first above written.
REALOGY GROUP LLC, as Borrower
By: /s/ Charlotte C. Simonelli 
Name: Charlotte C. Simonelli 
Title: Executive Vice President,
        Chief Financial Officer and Treasurer


REALOGY INTERMEDIATE HOLDINGS, LLC, as Holdings


By: /s/ Charlotte C. Simonelli 
Name: Charlotte C. Simonelli 
Title: Executive Vice President,
        Chief Financial Officer and Treasurer






Signature Page to Third Amendment

--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A., as Administrative Agent and a Lender
By: /s/ Brian Smolowitz 
Name: Brian Smolowitz
Title: Vice President






Cedar Funding II CLO, Ltd., as a Lender
By: /s/ Chondrea Matthews 
Name: Chondrea Matthews
Title: Associate Director - Settlements






Cedar Funding IV CLO, Ltd., as a Lender
By: /s/ Chondrea Matthews 
Name: Chondrea Matthews
Title: Associate Director - Settlements






Cedar Funding IX CLO, Ltd., as a Lender
By: /s/ Chondrea Matthews 
Name: Chondrea Matthews
Title: Associate Director - Settlements






Cedar Funding VIII CLO, Ltd., as a Lender
By: /s/ Chondrea Matthews 
Name: Chondrea Matthews
Title: Associate Director - Settlements










Signature Page to Third Amendment

--------------------------------------------------------------------------------



Cedar Funding VII CLO, Ltd., as a Lender
By: /s/ Chondrea Matthews 
Name: Chondrea Matthews
Title: Associate Director - Settlements






Cedar Funding VI CLO, Ltd., as a Lender
By: /s/ Chondrea Matthews 
Name: Chondrea Matthews
Title: Associate Director - Settlements






Cedar Funding V CLO, Ltd., as a Lender
By: /s/ Chondrea Matthews 
Name: Chondrea Matthews
Title: Associate Director - Settlements






Cedar Funding XI CLO, Ltd., as a Lender
By: /s/ Chondrea Matthews 
Name: Chondrea Matthews
Title: Associate Director - Settlements






Cedar Funding X CLO, Ltd., as a Lender
By: /s/ Chondrea Matthews 
Name: Chondrea Matthews
Title: Associate Director - Settlements










Signature Page to Third Amendment

--------------------------------------------------------------------------------



Transamerica Floating Rate, as a Lender
By: /s/ Chondrea Matthews 
Name:  Chondrea Matthews
Title: Associate Director - Settlements






AMMC CLO 20, LIMITED, as a Lender
By: American Money Management Corp.,
as Collateral Manager
By: /s/ David Meyer 
Name: David Meyer
Title: Senior Vice President
By:   
Name: 
Title: 






AMMC CLO 22, LIMITED, as a Lender
By: American Money Management Corp.,
as Collateral Manager
By: /s/ David Meyer 
Name: David Meyer
Title: Senior Vice President
By:   
Name: 
Title: 










Signature Page to Third Amendment

--------------------------------------------------------------------------------



AMMC CLO XII, LIMITED, as a Lender
By: American Money Management Corp.,
as Collateral Manager
By: /s/ David P. Meyer 
Name: David P. Meyer
Title: Senior Vice President
By:   
Name: 
Title: 






BBVA USA, as a lender
By: /s/ Ramon Garcia 
Name: Ramon Garcia
Title: Director






Banco de Credito e Inversiones, SA – Miami Branch,
as a Lender
By: /s/ Ana C. Escudero 
Name: Ana C. Escudero
Title: Head of Risk & Credit Admin.
By: /s/ Juan Segundo  
Name: Juan Segundo
Title: Head of US Corp.






Bank of America, N.A., as a Lender
By: /s/ Suzanne E. Pickett 
Name: Suzanne E. Pickett
Title: Senior Vice President








Signature Page to Third Amendment

--------------------------------------------------------------------------------



The Bank of East Asia, Limited, Los Angeles Branch,
as a Lender
By: /s/ Chong Tan / /s/ Simon Keung 
Names: Chong Tan / Simon Keung
Titles: SVP & Head of RMU /
General Manager






Bank of Montreal, as a Lender
By: /s/ Sean T. Ball 
Name: Sean T. Ball
Title: Managing Director






THE BANK OF NOVA SCOTIA, as a Lender
By: /s/ Efpraxia Frans Braniotis 
Name: Efpraxia Frans Braniotis
Title: Managing Director & Industry Head






Citizens Bank, N.A., as a Lender
By: /s/ Angela Reilly 
Name: Angela Reilly
Title: Senior Vice President






Comerica Bank, as a Lender
By: /s/ Robert D. Yates 
Name: Robert D. Yates
Title: Vice President




Signature Page to Third Amendment

--------------------------------------------------------------------------------



Credit Industriel et Commercial, New York Branch,
as a Lender
By: /s/ Clifford Abramsky 
Name: Clifford Abramsky
Title: Managing Director
By: /s/ Brian Moriarty 
Name: Brian Moriarty
Title: Vice President






CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender
By: /s/ Gordon Yip 
Name: Gordon Yip
Title: Director
By: /s/ Christopher Rosenkranz  
Name: Christopher Rosenkranz
Title: Director






Fifth Third Bank, National Association,
as a Lender
By: /s/ Lucas J. Barnett 
Name: Lucas J. Barnett
Title: Vice President






FLUSHING BANK, as a Lender
By: /s/ Alan Harris 
Name: Alan Harris
Title: Senior Vice President








Signature Page to Third Amendment

--------------------------------------------------------------------------------



Baloise Senior Secured Loan Fund III, as a Lender
By: Octagon Credit Investors, LLC
as Sub Investment Manager
By: /s/ Kimberly Wong Lem 
Name: Kimberly Wong Lem
Title: Vice President, Portfolio Administration
By:   
Name: 
Title: 






G.A.S. (Cayman) Limited, as Trustee on behalf of Octagon Joint Credit Trust
Series I (and not in its individual capacity), as a Lender
BY: Octagon Credit Investors, LLC,
as Portfolio Manager 
By: /s/ Kimberly Wong Lem 
Name: Kimberly Wong Lem
Title: Vice President, Portfolio Administration
By:   
Name: 
Title: 






Octagon Senior Secured Credit Master Fund Ltd.,
as a Lender
BY: Octagon Credit Investors, LLC
        as Investment Manager
By: /s/ Kimberly Wong Lem 
Name: Kimberly Wong Lem
Title: Vice President, Portfolio Administration
By:   
Name: 
Title: 








Signature Page to Third Amendment

--------------------------------------------------------------------------------



Octagon Investment Partners 25, Ltd., as a Lender
By: Octagon Credit Investors, LLC,
as Collateral Manager
By: /s/ Kimberly Wong Lem 
Name: Kimberly Wong Lem
Title: Vice President, Portfolio Administration
By:   
Name: 
Title: 






Octagon Investment Partners 32, LTD., as a Lender
By: Octagon Credit Investors, LLC
as Collateral Manager
By: /s/ Kimberly Wong Lem 
Name: Kimberly Wong Lem
Title: Vice President, Portfolio Administration
By:   
Name: 
Title: 






Octagon Investment Partners 35, Ltd., as a Lender
By: Octagon Credit Investors, LLC
        as Asset Manager
By: /s/ Kimberly Wong Lem 
Name: Kimberly Wong Lem
Title: Vice President, Portfolio Administration
By:   
Name: 
Title: 








Signature Page to Third Amendment

--------------------------------------------------------------------------------



Octagon Investment Partners 38, Ltd., as a Lender
By: Octagon Credit Investors, LLC
        as Asset Manager
By: /s/ Kimberly Wong Lem 
Name: Kimberly Wong Lem
Title: Vice President, Portfolio Administration
By:   
Name: 
Title: 






Octagon Investment Partners 47, Ltd, as a Lender
By: Octagon Credit Investors, LLC
        As Collateral Manager
By: /s/ Kimberly Wong Lem 
Name: Kimberly Wong Lem
Title: Vice President, Portfolio Administration
By:   
Name: 
Title: 






Octagon Investment Partners XV, Ltd., as a Lender
BY: Octagon Credit Investors, LLC
        as Collateral Manager
By: /s/ Kimberly Wong Lem 
Name: Kimberly Wong Lem
Title: Vice President, Portfolio Administration
By:   
Name: 
Title: 






Signature Page to Third Amendment

--------------------------------------------------------------------------------



Octagon Investment Partners XVI, Ltd., as a Lender
BY: Octagon Credit Investors, LLC
        as Collateral Manager
By: /s/ Kimberly Wong Lem 
Name: Kimberly Wong Lem
Title: Vice President, Portfolio Administration
By:   
Name: 
Title: 






Bandera Strategic Credit Partners II, LP, as a Lender
By: Octagon Credit Investors, LLC
        as Investment Manager
By: /s/ Kimberly Wong Lem 
Name: Kimberly Wong Lem
Title: Vice President, Portfolio Administration
By:   
Name: 
Title: 






CSAA Insurance Exchange, as a Lender
By: Octagon Credit Investors, LLC, as sub-advisor
By: /s/ Kimberly Wong Lem 
Name: Kimberly Wong Lem
Title: Vice President, Portfolio Administration
By:   
Name: 
Title: 








Signature Page to Third Amendment

--------------------------------------------------------------------------------



Octagon Investment Partners 41, Ltd., as a Lender
By: Octagon Credit Investors, LLC
        as Portfolio Manager
By: /s/ Kimberly Wong Lem 
Name: Kimberly Wong Lem
Title: Vice President, Portfolio Administration
By:   
Name: 
Title: 






Snowy Range Fund, LLC, as a Lender
By: Octagon Credit Investors, LLC as Manager
By: /s/ Kimberly Lem 
Name: Kimberly Lem
Title: Vice President, Portfolio Administration
By:   
Name: 
Title: 






People's United Bank, National Association, as a Lender
By: /s/ James Riley 
Name: James Riley
Title: Senior Vice President






Raymond James Bank, N.A., as a Lender
By: /s/ Emily Grams 
Name: Emily Grams
Title: Vice President








Signature Page to Third Amendment

--------------------------------------------------------------------------------



Santander Bank, NA, as a Lender
By: /s/ Patrick McMullan 
Name: Patrick McMullan
Title: Senior Vice President






City National Rochdale Fixed Income Opportunities Fund, as a Lender
By: Seix Investment Advisors LLC, as Subadviser
By: /s/ Deirdre A. Dillon 
Name: Deirdre A. Dillon
Title: Chief Compliance Officer






Virtus Seix Floating Rate High Income Fund,
as a Lender
By: Seix Investment Advisors LLC, as Subadviser
By: /s/ Deirdre A. Dillon 
Name: Deirdre A. Dillon
Title: Chief Compliance Officer






Signature Bank, as a Lender
By: /s/ Richard Ohl 
Name: Richard Ohl
Title:  Sr. Vice President






Texas Capital Bank, N.A. as a Lender
By: /s/ Chris Wheeler 
Name: Chris Wheeler
Title: Executive Vice President


Signature Page to Third Amendment

--------------------------------------------------------------------------------



THE TORONTO-DOMINION BANK, NEW YORK BRANCH as a Lender


By: /s/ Michael Borowiecki 
Name:  Michael Borowiecki
Title: Authorized Signatory






TriState Capital Bank, as a Lender
By: /s/ Ellen Frank 
Name: Ellen Frank
Title: Senior Vice President






Truist Bank, as a Lender
By: /s/ Matthew J. Davis 
Name: Matthew J. Davis
Title: Senior Vice President






WEBSTER BANK, N.A., as a Lender
By: /s/ Steven W. Collins 
Name: Steven W. Collins
Title: Vice President






Wells Fargo Bank, National Association, as a Lender
By: /s/ Emma Clifford 
Name: Emma Clifford
Title: Director


Signature Page to Third Amendment